Bloodworth, J.
(After stating the foregoing facts.) While each .of the “contracts” upon which the suit was based was signed by both parties, they were not such contracts as could be enforced in the courts, because lacking in mutuality. To have a contract upon which an action will lie, both parties must be bound thereby. Under the terms of the “contracts” sued upon, there was no absolute promise on the part of advertising agency to do anything. The contracts provided that a certain amount of space must be used within one year from the date of the first insertion, but no time is set for the first insertion, nor is there any promise that it will ever be made. The advertising agency is not required to make such an insertion, and therefore the contract is unilateral and unenforceable. However, this inchoate, this unilateral, contract would ripen into a mutual and enforceable contract when and if a “first insertion” was made, and would then become a contract for 1,000 inches of space, “to be used within one year from the date of the first insertion.” The contracts were not mutual and binding when signed, nor did they afterwards become so, but remained unilateral, and the general demurrer to the petition was- properly sustained by the judge of the municipal court; and the judge of the superior court did hot err in overruling the certiorari.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.